Case 2:08-cr-20669-RHC-MKM ECF No. 287, PagelD.2123 Filed 05/05/20 Page 1 of 4

United States District Court
Eastern District of Michigan
Southern Division

United States of America

vs
O€
Reginald Statom No, 208-20669

Emergency Motion for Sentence Reduction Under
3582 (C)(1)(A) Compassionate Release

COMES NOW, movant Reginald Statom, pro se without the aid of counsel seeking a sentence reduction
under compassionate release or in the alternative, the CARES Act of 2020.

Specifically, the COVID-19 infection has infiltrated several federal prisons throughout the United States.
Once inside the prisons the infections have led to coronavirus at an uncontrollable rate.

Movant is in the category of persons that the centers for disease control considers high risk for serious
complications or even death if it he becomes infected with the disease. Particularly, movant has
respiratory problems. He has Asmanex Twisthaler, Albuterol Inhaler and Doxazosin for enlarged prostate.
In addition, movant suffers from asthma.

Movant has served (65) percent of the term to which he was sentenced (205 months) and (71) percent of
his good conduct time release (188 months.

Furthermore, movant is a low-level drug offender with no history of violence. Movant has a plan for
lodging, income and medical care upon release. It is no stretch to call the prison environment
extraordinary and compelling. If movant remains in this environment there is a high likelihood of his
contracting COVID-19 from which he would not be expected to recover because movant cannot
adequately practice self-care or social distancing and hygiene to minimize his risk of exposure, release to
become confinement is a compassionate alternative to continued institutional incarceration.

Movant asserts that the BOP has not implemented constitutionally adequate measures to protect him
from the serious threat posed by this unparalleled pandemic. The eight (8) amendment grants mount
the right to be protected from this disease

Sincerely

\ECE ! VE i beyond yf Stor »
ant 70 I]

RBOCCAT H. CLELAND
_DiSTRICT JUDGE

 

a
m™
~
Portia | WV Im“WAT

Weggie Statom 1053 -034

 

—T
we EXPECTED DELIVERY DAY: 04/09/20
SF 2.0 wor 33
cl
Heme Haute IM “170% iar

231 W LAFAYETTE BLVD
DETROIT MI 48226-2700

USPS TRACKING®NUMBEF

 

              

 

RITY |Baaedan

| L * > i aac
INSURED

ve

PRI
x M

 

O
A

I

 

UNITED 9505 5109 8491 0099 1085 7
= STATE
Bed posses. —

For Domestic and International Use Label 107A, May 2014

 

C -cr-20669-RHC-MKM ECF No. 287, PagelD.2124 Filed 05/05/20

ae

0
oO
NS Ms

ae a ae
a are
Dae ek e
8 3

=
“s Poe %
ee-20409/ 282 5
02/80/#0 Z
LogsP :uIBUC ;

OIVd 3DVLSOd SN

id

 

 

[E}8Y

 

Case 2:08-cr-20669-RHC-MKM EGF No. 287, PagelD.2125 Filed 05/05/20 Page-2of

as Gd Ea@

 

—

a.
Hoe.

ECF No. 287, PagelD.2126 Filed 05/05/20 Page 4 of 4

-206G@=RBE=3 KM

 

5. 2:08-

EZ S801 6600 L6~’8 GOLS SOSE

YSaEWNNNedDNIMOVEL SdSN

02/60/70

|

002¢-9ec8r IW LIOYLAG
QA18 SLLSAVSV1M Ee
dIHsS

 

“AWG AYSAMNSG GaL04adx3

 

ae

saeaats 45.5 *

"Wy
vi
?

Plog Ae ‘wzoL ge] as leuoleWajuj pue oysawiog Jo

°IMWAYAS WLSOd
SIIVLS GALINA —@

      

 

pve

GAuNSNI
ae aes * TIVW x

Ey Ee! ALIVOIYd

Rod), Nae ere 2

cS KA DA
a Ce
